Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 1 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 2 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 3 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 4 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 5 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 6 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 7 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 8 of 9
Case 17-23819-GLT   Doc 320-1 Filed 11/21/19 Entered 11/21/19 09:32:49   Desc
                    Exhibit A - Sales Agreement Page 9 of 9
